COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Donell Voncello Phillips v. The State of Texas

Appellate case number:    01-18-00105-CR

Trial court case number: 1521971

Trial court:              230th District Court of Harris County

        Although Appellant’s brief was originally due in August, we have not yet received it. We
abated the appeal and ordered a hearing in the trial court to determine why no brief had been filed.
The reporter’s record shows that the trial court ordered counsel to file the brief by December 19,
2018.
     The appeal is reinstated on the active docket. Appellant’s brief is due on or before
December 19, 2018.
       It is so ORDERED.

Judge’s signature: __/s/ Jennifer V. Caughey_____
                    Acting individually  Acting for the Court


Date: _December 13, 2018____